Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s request for continued examination filed December 9, 2022 is acknowledged.  Claim 1 is amended, claim 2 is cancelled, and claims 11-20 are withdrawn from consideration.  Claims 1 and 3-10 are further considered on the merits.
Response to Amendment
In light of applicant’s amendment, the examiner modifies the grounds of rejection set forth in the office action filed September 27, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal US 5059331 (Goyal) in view of Aho et al., WO 2015/118223 (Aho) and Sekellick, US 4552669 (Sekellick).
Regarding claim 1, Goyal discloses a method for cleaning a filter element made of a porous material (abstract, figs. 1-3) comprising:
Directing ultrasonic energy to the filter element (via REF 100, C11/L51-55); and
Directing after a predefined time from starting of the ultrasonic energy an impulse, i.e. backflushing operation, to a filtrate reservoir (C11/L51-56) causing filtrate inside the filtrate reservoir (see “BACKFLUSH LIQUID”, figs. 2-3) to be forced inside the filter element in order to remove particles from the surface of the filter element.
While Goyal discloses directing ultrasonic energy to a filtration element in situ (abstract), Goyal does not disclose a method where the ultrasonic element is inside the filter element.  However, Aho discloses methods for ultrasonically cleaning a fouled filtration element (abstract, figs. 1-2, pg. 9, lines 27-33) where the ultrasonic element (REF 20) is inside the filter element (REF 7).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the method of Goyal to have an ultrasonic element within the filter element as described in Aho since it has been shown that in situ ultrasonic elements are effective for improving filtering efficiency, and increased proximity of ultrasonic energy to a filtration element provides no more than predictable and reliable results absent evidence to the contrary.
Goyal does not disclose the pressure of the impulse is 4-8 times higher than the forward operating pressure (feed pressure) and reverse flux.  However, Sekellick discloses filtration methods including a cleaning step (abstract, Claim 18) where pressure pulses are provided from the downstream side of the filter in order to clean the filtration system (Claim 18), said pressure pulses having a pressure between 4-8 times higher than the feed pressure and reverse flux, the pressure impulse at a minimum from 2-8 times the feed flux (see “pressure of about 2-5 times the pressure of the feed slurry”, Claim 20).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the method of Goyal (in view of Aho) to utilize the specific pressure differentials described in Sekellick in order to efficiently jolt a fouled filtration element sufficiently enough to facilitate removal of fouling elements during a cleaning phase (Sekellick, C4/L42-60)
Regarding claim 3, modified Goyal discloses a method wherein the impulse is a liquid impulse (abstract, see “BACKFLUSH LIQUID”, figs. 2-3).
Regarding claim 4, modified Goyal discloses a method wherein the control of the feeding of a liquid to be clarified to the filtering element is not interrupted during the cleaning of the filter element (figs. 2-3, C11/L40-50).
Regarding claim 5, modified Goyal discloses a method wherein discharging the impulse from the filter element is accomplished by adjusting concentrate outflow by means of an adjustable concentrate valve (via REF 94a, 94b, 94c, fig. 2).
Regarding claim 6, modified Goyal discloses a method further comprising discharging the impulse from the filter element by actuating a discharging device by the force of the impact (see “means for backflushing”, C4/L54-56).
Regarding claim 7, modified Goyal does not disclose a method where the ultrasound energy is between 500-4000 watts/square meter.  However, Goyal discloses a method comprising using ultrasound at an energy intensity of 50-5000 watts/gallon (C10/L16-27), recognizing that high wattage ultrasound is effective in disturbing plugged filtration elements.  At the time of invention, it can be envisaged that Goyal either uses an ultrasound energy of 50-4000 watts/square meter or would be motivated to use the recited energy since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.05, Section II, Part A).
Regarding claim 9, modified Goyal does not disclose that the pore size of the filter element is between 0.01 and 30 microns.  However, Goyal discloses that the filtration elements are selected such that they are capable of restricting particles having a size between 2 and 50 microns (C8/L64-68).  At the time of invention it can be envisaged that Goyal either uses filter elements having the recited pore size range or would be motivated to use a filter element having the recited pore range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.05, Section II, Part A).
Regarding claim 10, modified Goyal discloses a method wherein the predefined time from starting of the ultrasound is at least 1 second (Table III, C15/L5-10).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal in view of Aho and Sekellick as relied upon in the rejection of claim 1 set forth above, and in further view of Hazlebeck.
Regarding claim 8, modified Goyal does not disclose a method further comprising adjusting the pressure and/or duration of the impulse.  However, Hazlebeck discloses that it is routine and necessary to adjust a backflushing procedure duration as suspended solids concentration increases over time within the feed water space (¶ 0007).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the method of Goyal to include a backflushing duration adjustment as described in Hazlebeck since it has been shown that over prolonged periods of filtration and subsequent backflushing, increased time intervals are necessary to return the filtration element to a usable state due to increasing concentrations of suspended solids found in a feed reservoir.
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-10 under Goyal have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sekellick as seen above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779

/DIRK R BASS/Primary Examiner, Art Unit 1779